t c summary opinion united_states tax_court brian craig johnson petitioner v commissioner of internal revenue respondent docket no 11543-13s l filed date brian craig johnson pro_se john f driscoll and edwin b cleverdon for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to uphold the notice of tax_lien_filing was proper as a matter of law we agree and accordingly will grant the motion background petitioner timely filed a federal_income_tax return for the irs ex- amined the return determined a tax_deficiency and additions to tax and mailed a notice_of_deficiency to petitioner’s last_known_address by certified mail the notice_of_deficiency was returned to the irs unclaimed after three failed delivery attempts petitioner did not petition this court in response to the notice_of_deficiency in date the irs assessed the income_tax deficiency and additions to tax for and thereafter began its collection efforts in date a settlement officer so from the irs appeals_office sent petitioner with respect to his tax_liability a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing in which he sought to dispute his underlying tax_liability for according to petitioner his ori- ginal return for that year reported an incorrect amount due to an erroneous sched- ule k-1 shareholder’s share of income deductions credits etc at the cdp hearing held in date the so told petitioner that he could not challenge his tax_liability because he had neglected to petition the tax_court in response to the notice_of_deficiency as stated in her case activity report petitioner was prohibited from challenging his underlying liability because the statutory_notice_of_deficiency was mailed to the last_known_address t he notice was returned to irs unclaimed following the hearing the so issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy which petitioner does not dispute receiving petitioner did not petition this court in response to that notice_of_determination in a further effort to collect petitioner’s assessed tax_liability the irs filed in date a notice_of_federal_tax_lien nftl which is the subject of the present controversy the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 and he timely requested another cdp hearing in his request petitioner advanced the same challenge to his underlying tax_liability that he had attempted to raise at the prior cdp hearing he also sought a collection alternative in the form of an offer-in- compromise and or withdrawal of the nftl a different settlement officer so2 acknowledged receipt of petitioner’s hearing request and scheduled a telephone cdp hearing she informed petitioner that in order for her to consider a collection alternative he had to be in compliance with his federal tax_return filing obligations she noted that according to irs records he had filed no return for or during the date hearing so2 advised petitioner he could not con- test his assessed tax_liability because he had neglected to petition this court in response to either the notice_of_deficiency or the notice of determina- tion moreover because petitioner had filed no tax_return for or she was unable to consider his request for an offer-in-compromise how- ever she told him that she might consider a request for withdrawal of the nftl she faxed him the relevant form and gave him days to respond petitioner did not return the withdrawal form nor did he provide any other documentation to so2 during the hearing process she subsequently closed the case and on date the irs issued petitioner a notice_of_determination upholding the nftl petitioner while residing in louisiana timely petitioned this court for review of that determination discussion i summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and costly trials 115_tc_554 we may grant summary_judgment when no genuine dispute exists regarding any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir in response to a motion for summary_judgment the nonmoving party must set forth specific facts showing that a genuine dispute of material fact exists for trial rule d sundstrand corp t c pincite petitioner responded to the motion for summary_judgment by filing a letter noting that certain property subject_to the tax_lien had been sold and expressing the hope that the proceeds would discharge his tax_liability this letter did not allege any material facts in dispute we conclude that summary adjudication is appropriate ii standard of review neither sec_6320 nor d prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our prece- dents where the validity of the underlying tax_liability is at issue the court re- views the irs’ determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue we review the irs’ decision for abuse_of_discretion id pincite an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer’s underlying liability is not properly at issue during a cdp hearing and therefore cannot be raised in this court on review thereof if the taxpayer received a notice_of_deficiency for such liability or otherwise had a prior opportunity to dispute it see sec_6330 sec_301_6320-1 q a-e2 proced admin regs a taxpayer has had a prior opportunity to dispute a liability when he participated in an earlier cdp hearing received a notice_of_determination regarding the same liability and was entitled to petition this court for review of the determination under sec_6320 or sec_6330 see 126_tc_356 here petitioner participated in a prior cdp hearing regarding his tax liability--the date hearing regarding the notice_of_levy he attempted to raise his tax_liability at that hearing but the so refused to let him do so conceivably that refusal may have been erroneous if it was petitioner could have challenged that determination as well as his underlying tax_liability by seeking review in this court see bell t c pincite because petitioner had a prior opportunity to contest his tax_liability but neglected to do so that liability was not properly raised at the date cdp hearing we accordingly review so2’s determination for abuse_of_discretion only the so during the date hearing refused to let petitioner challenge his underlying tax_liability because he had not petitioned this court in response to the notice_of_deficiency generally a taxpayer must actually receive the notice_of_deficiency for the preclusion under sec_6330 to apply see tatum v commissioner tcmemo_2003_115 but see onyango v commissioner t c __ date preclusion applies despite lack of receipt where taxpayer declines to retrieve mail despite multiple reasonable opportunities to do so 114_tc_604 preclusion applies despite lack of receipt where taxpayer deliberately refuses delivery of mail the record contains no evidence as to why the notice_of_deficiency though mailed to petitioner’s last_known_address was returned to the irs unclaimed after three failed delivery attempts because petitioner did not petition in response to the notice_of_determination we need not decide whether the so was correct in determining that preclusion applied because he did not petition in response to the notice_of_deficiency iii analysis we consider whether in the course of making her determination so2 properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we have reviewed the record and conclude that so2 properly verified that all requirements of applicable law and administrative procedure were met so2 also properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary so2 declined to consider petitioner’s request for an offer-in-compromise because he had not filed a tax_return for or it is not an abuse of dis- cretion for the irs to decline discussion of a collection alternative where the tax- payer is not in compliance with his tax_return filing obligations see eg rodriguez v commissioner tcmemo_2003_153 rather generously so2 did offer petitioner the opportunity to request withdrawal of the nftl petitioner did withdrawal of an nftl is a collection alternative see sec_301 e q a-e6 proced admin regs because petitioner was not in continued not return the withdrawal form within the days allowed and he thus declined to pursue this opportunity petitioner has not alleged a material dispute of fact concerning any of these points and we therefore resolve them in respondent’s favor finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the irs’ determination to sustain the notice_of_federal_tax_lien filing to reflect the foregoing an appropriate order and decision will be entered continued compliance with his tax_return filing obligations so2 was not obligated to offer that relief
